Matter of Smith v Annucci (2019 NY Slip Op 04596)





Matter of Smith v Annucci


2019 NY Slip Op 04596


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


644 TP 19-00190

[*1]IN THE MATTER OF JULIO SMITH, PETITIONER,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT. 


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF COUNSEL), FOR PETITIONER.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Michael M. Mohun, A.J.], entered January 30, 2019) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated an inmate rule. 
It is hereby ORDERED that said proceeding is unanimously dismissed without costs.
Memorandum: Petitioner commenced this proceeding seeking to annul a determination, following a tier III disciplinary hearing, that he violated a certain inmate rule. After Supreme Court transferred the proceeding to this Court pursuant to CPLR 7804 (g), respondent issued an administrative order reversing the determination and directing that all references to the disciplinary proceeding be expunged from petitioner's record. Because petitioner has obtained the relief that he could be granted in this proceeding, the proceeding is dismissed as moot (see Matter of Davis v Annucci, 169 AD3d 1352, 1352 [4th Dept 2019]; Matter of Free v Coombe, 234 AD2d 996, 996 [4th Dept 1996]).
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court